Citation Nr: 1016795	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-35 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to March 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Veteran was scheduled for a hearing in March 2007 at the 
RO before a Decision Review Officer.  The Veteran failed to 
appear for her scheduled hearing, and the record reflects 
that she was adequately notified.  She has not requested that 
the hearing be rescheduled.  Therefore, her request for a 
hearing is considered withdrawn.

The Board remanded this claim in March 2008 for further 
development and adjudicative action.  Such development as 
ordered has been completed, and the case has been returned to 
the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  No psychiatric disability was present in service or until 
more than one year thereafter.

2.  The Veteran did not participate in combat with the enemy, 
and no stressor supporting a diagnosis of PTSD has been 
corroborated.

3.  No other psychiatric disorder present during the pendency 
of this claime is related to the Veteran's active service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by active service, and the incurrence or 
aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with notice 
required under the VCAA by letter mailed in September 2005, 
prior to the initial adjudication of the claim.  Although she 
was not provided with notice concerning the disability-rating 
and effective-date elements of the claim until April 2008, 
after the initial adjudication, the Board has determined that 
there is no prejudice to the Veteran in proceeding with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection for the claimed disability is not warranted.  
Consequently, no effective date or disability rating will be 
assigned, and the failure to provide earlier notice with 
respect to those elements of claim is no more than harmless 
error.

The Board additionally notes that notice consistent with 38 
C.F.R. § 3.304(f) (2009) was provided in a letter dated April 
2008.  Although adequate notice concerning the Veteran's 
claim for PTSD resulting from abuse was not provided until 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claim in March 2010.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

The record reflects that service medical records, service 
personnel records, and VA treatment records have been 
obtained as well as a VA medical opinion.  The Board 
additionally notes that the Veteran is in receipt of Social 
Security Income, not Social Security disability payments, 
thus these records are irrelevant to the Veteran's claim for 
service connection.  Neither the Veteran nor her 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence. 

The Board acknowledges that the Veteran was not provided a VA 
examination in connection with her claim for direct service 
connection for a psychiatric disability.  VA is obliged to 
provide a VA examination or obtain a medical opinion when: 
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) the evidence indicates that the 
current disability or symptoms may be associated with service 
or with another service-connected disability, and (4) there 
is not sufficient medical evidence to make a decision.  See 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 
 
As explained below, there is no competent evidence of the 
presence of a psychiatric disability in service or within one 
year following the Veteran's discharge from service.  
Concerning her PTSD claim, there is no corroborating evidence 
of the claimed stressor and VA did obtain a VA opinion 
concerning the Veteran's claimed stressor with review of the 
relevant records.  Thus, VA has no obligation to provide a VA 
examination or obtain an additional VA medical opinion in 
this case. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and manifests a psychosis to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic 
stress disorder during service and the claimed stressor is 
related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a posttraumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends, in essence, that she has PTSD due to 
traumatic experiences in service, specifically personal 
assaults by her spouse.

The Veteran's service treatment records indicate that she was 
treated for lower back pain with an impression of bruised 
muscles in her back during April 1977.  The examiner 
indicated no pathological findings except for mild tension 
and tenderness.  A June 1977 treatment record indicates the 
Veteran complained of lower back pain; the examiner believed 
it was of a muscular etiology.  A January 1978 treatment note 
indicates that the Veteran had fallen that morning and had a 
bruise and a strain.  The report of Veteran's separation 
examination in March 1978 indicates that her psychiatric 
status was found to be normal on clinical evaluation.  In the 
report of medical history completed in connection with her 
separation examination, the Veteran denied ever having 
depression, excessive worry or nervous trouble of any sort.

Concerning the Veteran's service personnel records, the 
Veteran was given an Article 15 during December 1977 because 
she did not report for formation.  A February 1978 letter 
from the Veteran's husband indicates that the Veteran joined 
the military as a means to support the family; the husband 
had a drinking problem; the husband had re-enrolled in 
medical school; and the Veteran wanted a hardship discharge 
as she had an offer of employment post-service.  

Additionally, the claims files contain a letter from the 
Veteran, dated in February 1978, indicating her need for a 
hardship discharge as one of her children lived with her 
mother and one with her at Fort Campbell; however, she had 
not been able to find a dependable babysitter.  The Veteran 
additionally indicated that her husband had acquired a 
serious drinking problem.  The files contain three additional 
letters dated in February 1978.  The letter from the 
Veteran's attorney indicates that the Veteran had encountered 
numerous problems relative to her domestic situation and that 
the Veteran's mother could no longer take care of her 
youngest child.  The attorney also indicated that the 
Veteran's husband had encountered numerous problems which 
rendered him unable to care for either of the children.  A 
letter from the Assistant Majority Leader of The Assembly of 
the State of New York indicates that the Veteran needed a 
hardship discharge to pull her family together.  There is 
also a letter from a Pastor which indicates that the Reverend 
found the Veteran to be honest and sincere in her actions.  
The Veteran was given a hardship discharge due to Parenthood 
Separation.  

The record of a private psychiatric assessment in July 2002 
indicates that the Veteran had been married one time for 
twenty-six years and that she had been separated for the 
previous four years.  She had three children - a twenty-one 
year old daughter, a nineteen year old daughter and a 
fourteen year old son.  The Veteran claimed that she had 
depression which began three years prior and had been hearing 
voices.  The Veteran indicated that her mother had a 
psychosis.  The Veteran was diagnosed with major depression, 
recurrent, severe, with psychotic features.  The additional 
treatment records dating to November 2003 do not indicate a 
diagnosis concerning PTSD or any information concerning the 
Veteran's claimed stressor.

Concerning the Veteran's VA treatment records, a June 2005 
psychiatric consult relates that the Veteran indicated she 
had flashbacks and nightmares related to an incident in a 
private hospital during May 2004 where a member of the 
nursing staff cut open her right foot because they were 
Caucasian and racist.  The Veteran also related that she had 
flashbacks and nightmares, although she could not elaborate 
on the details, concerning her children at home getting hurt 
when she was on active duty during the 1970s.  The Veteran 
also indicated that she had back surgery during service when 
she fell off a truck.  The Veteran provided that she was now 
divorced from her marriage of over 28 years; her husband had 
been physically abusive towards her; she went in the service 
to get away from this husband; however, she denied ever 
needing medical attention from these injuries or any negative 
consequences from the physical abuse.  The diagnosis was rule 
out PTSD.  

A July 2005 VA treatment note indicates that the Veteran told 
the examiner she had not been truthful previously concerning 
the extent of her husband's abuse, which had began during 
military service.  The Veteran reported having flashbacks, 
nightmares, and hearing her husband's voice saying that he 
was going to come after her.  She additionally indicated that 
she had fallen off a truck during service, injuring her back.  
The Veteran was diagnosed with PTSD.

In an August 2005 social work note, the counselor noted that 
the Veteran realized that joining the military to get away 
from her husband was stupid because he continued to abuse and 
stalk her.  

A September 2005 psychiatry attending note indicates that the 
provider found the Veteran to be very demanding, drug 
seeking, and manipulative.  

The Veteran submitted an October 2005 stressor statement 
indicating that her husband was physically and verbally 
abusive to her during her time in the military.  She cited 
constant worry about her children as a stressor, as they 
lived with her abusive husband.  The Veteran also indicated 
that after her children went to live with her parents, her 
husband stalked her and beat her in the streets, causing 
numerous injuries.

An October 2005 treatment note indicates that the Veteran had 
an Axis I diagnosis of PTSD.

A January 2006 addendum to a treatment note indicates that 
the Veteran left a note saying that she was treated bad and 
the nurses tried to poison her orange juice.  The January 
2006 original treatment note relates that the Veteran accused 
her psychiatrist of not giving her the correct medications 
and she seemed paranoid, confused and argumentative.

A letter dated in February 2006, from the Reverend listed as 
the signer of the February 1978 letter supporting the Veteran 
in her quest for a hardship discharge, indicates that the 
Reverend did not write that letter and there is no record of 
that correspondence in his files.  The Reverend indicated 
that he hopes this information assists VA in evaluating the 
Veteran's application.

A March 2006 discharge summary from Erie County Medical 
Center indicates that the Veteran was admitted due to 
psychotic decompensation, expressing belief that the 
government had planted a chip in her arm and that her family 
is involved in the conspiracy.  The examiner surmised that 
the Veteran was a poor historian.  The Veteran's discharge 
diagnosis was schizophrenia, paranoid type.

An April 2006 behavioral health outpatient note indicates 
that the Veteran had been hospitalized for paranoid 
schizophrenia and that she had episodically been paranoid and 
psychotic since 1977.  The Veteran was diagnosed with 
schizophrenia, paranoid type; rule out schizoaffective 
disorder, bipolar type; PTSD, chronic. 

A VA opinion concerning the Veteran's PTSD claim was obtained 
in January 2010 in response to the Board's directive.  The 
examiner was asked to ascertain if there were behavioral 
changes which would evidence some form of personal assault 
while the Veteran was on active duty.  The examiner discussed 
the evidence as indicated above, discussing the fact that an 
examination of her performance while in the service as well 
as subsequent to that was not significant for any type of 
physical health complaints that are usually associated with 
someone who was involved in some sort of assault to include 
decrement in occupational functioning or complaints that are 
usually associated with unreported trauma.  The examiner 
believed that the Veteran's credibility was undercut by the 
private hospital's discharge summary indicating that she was 
a poor historian with psychotic beliefs about government 
action.  The examiner opined that although it was possible 
that the Veteran's paranoid schizophrenia could be related to 
trauma; it was unclear whether such trauma occurred prior to, 
during or after her active duty period.  The examiner 
additionally indicated that the Veteran's mental illness 
could be purely genetic.  The examiner made similar comments 
concerning the Veteran's prior diagnosis of major depressive 
disorder.  The examiner additionally observed that the 
Veteran's claim that her husband was physically abusive is 
not sufficient to determine if that would be qualified as a 
traumatic experience consistent with the DSM-IV criteria. See 
DSM-IV.  Additionally, the examiner commented that the 
Veteran's claim concerning her children's safety was on the 
borderline as to whether this might qualify as a traumatic 
experience.  

In light of the above evidence, the Board concludes that the 
preponderance of the evidence establishes that the Veteran 
did not have a psychiatric disorder until more than one year 
following her discharge from service.  In this regard, the 
Board notes that there is no contemporaneous medical evidence 
of any psychiatric disorder until many years following the 
Veteran's discharge from service.  In addition, the Veteran's 
psychiatric status was found to be normal at the time of her 
discharge from service, and there is no medical opinion 
supporting the proposition that a psychiatric disorder was 
present in service or until more than one year after.

The Board acknowledges that an April 2006 VA treatment note 
relates the Veteran's psychiatric disability back to 1977 
when she was in service; however, this was based solely on 
the Veteran's history.  Information which is simply recorded 
by a medical examiner, unenhanced by any medical comment by 
the examiner, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The Board also acknowledges that lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence). 
 
While the Board has carefully considered the Veteran's 
statements, the Board has not found any contentions to the 
effect that her psychiatric disability began in service or 
was manifested within one year after her discharge from 
service to be credible.  In this regard, the Board notes the 
absence of any finding or diagnosis of a psychiatric disorder 
in service and the normal psychiatric findings on the 
discharge examination, the Veteran did not file a claim for 
service connection for psychiatric disability until more than 
25 years following her discharge from service, she did not 
seek treatment for any psychiatric disorder until many years 
after service, and her statements in support of her claim are 
self serving.  Moreover, she has not submitted any 
corroborating evidence of the onset of psychiatric symptoms 
in service or of a continuity of psychiatric symptoms 
thereafter.  

Concerning the Veteran's claim for service connection for 
PTSD, the Veteran was not diagnosed with PTSD during service, 
she did not engage in combat with the enemy, and there is no 
corroborating evidence of an alleged stressor.  Moreover,  
the VA examiner found that there was no record in the 
Veteran's claims file which would be consistent with in-
service abuse.  The Board additionally observes that the 
Veteran remained married to her in-service spouse for 
approximately an additional twenty years post-service.  There 
is no corroborating evidence that the Veteran's spouse abused 
her at any time during their twenty-six years of marriage.  

Thus, taking into account all of the evidence of record, the 
Board finds that the Veteran's claim must be denied.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


